ON MOTION
PROST, Chief Judge.
ORDER
Rembrandt Vision Technologies, L.P., moves without opposition to dismiss its appeal as premature. Rembrandt Vision Technologies also moves without opposition for a 30-day extension of time to file its opening brief.
Rembrandt had moved in the district court to set aside an earlier judgment, pursuant to Fed.R.Civ.P. 60(b). On July 10, 2014, the district court entered an order regarding the motion and stated “[i]t is the Court’s intention to deny Plaintiffs Motion to Set Aside the Judgment” after other matters concerning fees and costs are determined. Rembrandt filed a protective notice of appeal, and now asks this court to dismiss the appeal as premature because the pending motion and fees and costs has not yet been finally decided. We agree that the matter remains pending before the district court.
Accordingly, IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) The motion for an extension of time is denied as moot.
(3) Each side shall bear its own costs.